UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

ROBERT B. SALTZMAN,
Plaintiff,
Vv.

WHISPER YACHT, LTD.;
WHISPER YACHT (USA), LLC;
CHURCHILL YACHT PARTNERS,
LLC; and S/Y WHISPER (Official
#71042) its engines, sails, spars,
rigging, apparel, contents, bunkers,
electronics, tenders and
appurtenances, in rem,

Defendants.

 

 

ROBERT B. SALTZMAN,
Plaintiff,
Vv.

SIMON DAVISON,

Defendant.

 

Mary S. McElroy, United States District Judge.

Nee ee eee ee eee” ee” ee” eee eee” ee” ee ee”

ee ee

ORDER

C.A. No. 1:19-CV-00285-MSM-PAS

Consolidated with

C.A. No. 1:19-CV-00463-MSM-PAS

On December 19, 2019, Magistrate Judge Patricia A. Sullivan issued a Report

and Recommendation (“R&R”) (ECF No. 41) recommending that the Court deny the

Motion to Dismiss of the defendants, Whisper Yacht (USA), LLC, and Churchill Yacht
Partners, LLC (ECF No. 20). After having carefully reviewed the relevant papers,
and having heard no objections, the Court ACCEPTS the R&R and adopts the
recommendations and reasoning set forth therein.

Accordingly, the Court DENIES the defendants’ Motion to Dismiss (ECF No.
20).

IT IS SO ORDERED.

 

 

February 21, 2020
